                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                      TYLER DIVISION

     TYSON AND BILLY ARCHITECTS, PC,                 §
                                                     §
            Plaintiff,                               §
v.                                                   §
     v.                                              §         Case No. 6:19-CV-53-JDK-JDL
                                                     §
     KINGDOM PERSPECTIVES G.P., LTD.,                §
     JIM LAPORTE, and JONATHAN PINO,                 §
                                                     §
            Defendants.                              §

                    ORDER ADOPTING REPORT AND RECOMMENDATION
                        OF UNITED STATES MAGISTRATE JUDGE

            The above entitled and numbered civil action was referred to United States Magistrate

     Judge John D. Love pursuant to 28 U.S.C. § 636. On April 24, 2019, the Magistrate Judge issued

     a Report and Recommendation (“Report”), recommending that Defendant Kingdom Perspectives

     G.P., LTD.’s (“Kingdom Perspectives” or “Defendant”) Motion to Dismiss Plaintiff Tyson and

     Billy Architects, PC’s (“Tyson” or “Plaintiff”) Complaint pursuant to Federal Rule of Civil

     Procedure 12(b)(6) be denied. Docket No. 38. The Report informed the parties that “[a] party’s

     failure to file written objections to the findings, conclusions and recommendations contained in

     this Report within fourteen days after being served with a copy shall bar that party from de novo

     review by the district judge of those findings, conclusions and recommendations and, except on

     grounds of plain error, from appellate review of unobjected-to factual findings and legal

     conclusions accepted and adopted by the district court.” Docket No. 38 at 6 (citing Douglass v.

     United States Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc)). The prescribed time

     period for objecting has passed, and no party has filed an objection to the Report. Indeed,

     Defendant filed its original answer in this matter on May 3, 2019. Docket No. 42. Therefore,
having reviewed the Report of the Magistrate Judge, the Court agrees with the findings and

conclusions therein and ADOPTS the Report. Defendant’s Motion to Dismiss (Docket No. 11) is

DENIED.

      So ORDERED and SIGNED this 15th day of May, 2019.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
